EXHIBIT 10.21

 

AMENDED AND RESTATED INCENTIVE COMPENSATION AGREEMENT

 

This Amended and Restated Incentive Compensation Agreement, dated as of March
25, 2020, is by and between ImmuCell Corporation, a Delaware corporation (the
“Company”) and Bobbi Jo Brockmann (the “Executive”), and replaces and supersedes
in its entirety the Incentive Compensation Agreement, dated as of April 11,
2019, between the Company and the Executive.

 

WITNESSETH:

 

WHEREAS, the Company wishes to provide to the Executive additional incentive
compensation opportunities in order to induce the Executive to remain in the
Company’s employ and to further incentivize her to continue her leadership
efforts toward increasing sales of the First Defense® product line and
implementing the successful commercialization of Re-Tain™; and

 

WHEREAS, the Executive, in partial consideration of such potential additional
compensation, is willing to agree to expand the obligations set forth in the
Agreement in Connection with Employment by ImmuCell Corporation, dated as of
November 15, 2009, between the Company and the Executive;

 

NOW, THEREFORE, in consideration of the mutual promises of the parties contained
herein and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1. Incentive Compensation.

 

(a) The Company agrees to pay to the Executive (i) $50,000 upon the sale by the
Company of any doses of Re-Tain™ within twelve (12) months after receipt by the
Company of all necessary regulatory approvals to sell Re-Tain™ in the United
States, and (ii) an additional $50,000 (if the amount contemplated by clause (i)
has been paid to the Executive) on the date that is twenty-four (24) months
after receipt by the Company of all necessary regulatory approvals to sell
Re-Tain™ in the United States; provided, however, that such payments shall be
due and payable only if the Executive is employed by the Company at the
applicable payment date. Such payments shall be subject to all required tax
withholdings.

 

In addition, if the Company undergoes a Change of Control or sells or licenses
all or substantially all of the rights to manufacture and sell Re-Tain™, and at
the time of such Change of Control, sale or license the Executive is an employee
of the Company, the Company will make the payments to the Executive described in
the first paragraph of this Section 1(a). For purposes hereof, “Change of
Control” means (a) the sale of all or substantially all of the Company’s assets,
or (b) the sale or issuance of capital stock of the Company, in a single
transaction or series of related transactions, or a merger, consolidation or
similar transaction to which the Company is party, the result of which is one or
more persons or entities acting together directly or indirectly acquiring a
majority of the outstanding capital stock of the Company or of the surviving or
resulting entity in such transaction. For purposes hereof, a license of all or
substantially all of the rights to manufacture and sell Re-Tain™ shall not
include a transaction in which the Company continues to perform manufacturing
services to or for the benefit of the licensee.

 



 

 

 

(b) In addition to the incentive compensation potentially payable to the
Executive pursuant to Section 1(a) hereof, the Company will pay and, if
applicable, issue to the Executive, not later than February 28, 2021, the amount
of cash (up to $22,750), and if applicable, incentive stock options (up to
20,000 shares) earned if certain sales growth and selling expense control
objectives are achieved pursuant to the bonus payout schedule set forth in
Exhibit A; provided, however, that such payments and issuances shall be due and
payable or issuable only if the Executive is employed by the Company at the
applicable payment and issuance date. Such payments shall be subject to all
required tax withholdings and, in the case of incentive stock options, to
execution of standard Company documentation in accordance with the Company’s
incentive stock option plan.

 

2. Non-Solicitation. The Executive agrees, during the period in which she is
employed by the Company and for one (1) year thereafter, not to solicit, or
assist or induce any other person or entity in the soliciting, any person who at
that time is (or within the preceding ninety (90) days was) an employee of, or a
consultant or independent contractor to, the Company to leave his or her
employment, consultancy or independent contractor status with the Company.

 

  IMMUCELL CORPORATION       By: /s/ Michael F. Brigham     Michael F. Brigham,
its President         /s/ Bobbi Jo Brockmann     Bobbi Jo Brockmann, its Vice
President of     Sales and Marketing

 

 

 

 

